Title: Henry Lee to James Madison, 4 June 1833
From: Lee, Henry
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Paris
                                
                                5th. June 1833
                            
                        
                        It is some time since I submitted to the public certain observations on the writings of the late Mr.
                            Jefferson, intended to vindicate my fathers memory from a gross and virulent slander contained in that mass of
                            misrepresentations. Many of these observations were suggested by a letter of the 28th. Decr. 1794, addressed by Mr.
                            Jefferson to yourself. Its first paragraph I did not refer to, as I had no means of understanding it. With a view to come
                            at its meaning, I have lately corresponded with a son of Mr. John Jay—Peter A. Jay Esqr. of New York—and have asked of
                            him a copy of the letter from his father, which appears to have been addressed to yourself or to Mr. Jefferson and to have
                            accompanied a Copy of Chalmers’ treaties. I have recd two letters from Mr. Peter A. Jay—the second dated the 11th. April
                            1833. In this he observes, "No letter to or from either of those gentlemen"—that is Mr. Jefferson or yourself—"dated in
                            1794 or at any time after, is to be found among my fathers Papers. I am not able to conjecture what letter it is to which
                            Mr. Jefferson refers."
                        As it appears from Mr. Jeffersons letter of the 28th. Decr. 1794. that he returned Mr.
                                Jays letter to you, "not to delay your answer to it," I infer that it is in your possession, and feel authorized
                            as well from the importance of any document which can be traced to Mr Jays pen, as from the national property which his
                            memory constitutes, and to which the humblest citizen has an undeniable claim, in asking of you a copy of that letter. The
                            letters which his son has written to me justify me in taking this step, in my opinion; but in order to make sure of having
                            his sanction for the application, I enclose this letter to him, to be read & forwarded.
                        Should the publication to which I have alluded ever have been honoured by your perusal, & have been
                            found to contain either Statements or inferences which you deem incorrect, I shall hold myself obliged by any suggestions
                            to that end which you may think proper to make, and bound to give them the fairest & fullest consideration I have
                            the honour to be Sir Yr most obt Sert.
                        
                            
                                H. Lee
                            
                        
                    